Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: a step of cooling the chip and the SOI wafer to a second temperature lower than the first temperature after the step of bonding; and a step of removing the substrate and the first semiconductor layer from the chip after the step of cooling, wherein the first semiconductor layer has a tensile strain, and a thermal expansion coefficient of the substrate is larger than a thermal expansion coefficient of the SOI wafer as instantly claimed, and in combination with the additional method steps.
Regarding claim 7, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: wherein the chip is formed of a III-V group compound semiconductor and includes a semiconductor layer having a tensile strain, and the chip further comprises an active layer which, as a whole, has a compressive strain as instantly claimed, and in combination with the additional limitations.
Applicant's arguments filed September 9, 2021, have been fully considered and are deemed persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Jose R Diaz/Primary Examiner, Art Unit 2815